FILED
                              NOT FOR PUBLICATION                           DEC 27 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



DOMINGO VELASQUEZ,                                No. 09-72640

               Petitioner,                        Agency No. A071-892-911

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted December 14, 2010 **

Before:        GOODWIN, WALLACE and THOMAS, Circuit Judges.

       Petitioner Domingo Velasquez, a native and citizen of Guatemala, petitions

for review of a Board of Immigration Appeals order dismissing his appeal from an

immigration judge’s decision denying his application for asylum and withholding




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
of removal.1 We have jurisdiction under 8 U.S.C. § 1252. We deny the petition

for review.

      Substantial evidence supports the Board’s denial of asylum and withholding

of removal because Velasquez failed to show that the guerillas’ attempt to recruit

him was on account of a protected ground. See INS v. Elias-Zacarias, 502 U.S.

478, 481-82 (1992); see Ochave v. INS, 254 F.3d 859, 865 (9th Cir. 2001)

(“Asylum generally is not available to victims of civil strife, unless they are singled

out on account of a protected ground.”) Substantial evidence also supports the

Board’s determination that, even assuming Velasquez is a member of a cognizable

social group comprised of K’anjobal Indians, he failed to establish a nexus. As the

Board observed, there is no evidence in the record to establish he was targeted for

this reason.

      PETITION FOR REVIEW DENIED.




      1
        Velasquez does not challenge the denial of his application for protection
under the Convention Against Torture.

                                           2                                    09-72640